DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claim 5; the plurality if projecting portion’ in line 2 is unclear; whereas asserting “the first cooling fin has a groove”; and “a groove of the second cooling fin” are unclear; whereas one fin does not have a fin, but rather each groove is defined between atleast two fins—as depicted by Fig. 4.; Further, base claim 2 already asserts the a first projecting portion.  Regarding Claim 8; “the surface opposing the substrate of the second projecting portion” the surface of the second projecting portion in base claim 2 is previously asserted as “the surface of the substrate” and not “the surface of the second projection portion”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Kawai 2013/0250521).
Regarding Claim 1; Kawai discloses an electronic control device (10-Fig. 6) comprising: a heating element that includes an electronic component (as constituted by 14a); a substrate to which the heating element is mounted (substrate-11 including heat-generating component-14b—as set forth by para. 0018); and a housing to which the substrate is fixed via a substrate fixing portion (housing-12-13), wherein the housing includes a plurality of projecting portions projecting (whereas 12 includes a heat radiating portion 20 comprising projection portions-21 in which the portions project to a bottom of 11-- as depicted by Fig. 6, as set forth by para.’s 0035 and as further set forth by para.’s 0040-0041--wherein the heat radiating portion having a plurality of convex and concave portions may be provided to a plurality of heat generating regions of components of different thickness or size and the surface of the heat radiating portion that faces the regions is formed in a stepped shape defining the convex portions) to the substrate side from a reference surface which is a surface opposing the substrate and is a reference of a height of the housing (whereas 20 projects from a horizontal reference plane of 12 opposing a bottom surface of the substrate), the plurality of projecting portions having mutually different heights from the reference surface (as constituted by the stepped portions—as set forth by para. 0041), and wherein the projecting portion highest in the height from the reference surface among the plurality of projecting portions is in contact with a surface of the substrate via a heat dissipation member, the surface of the substrate being on an opposite side of a surface where the heating element is mounted (as depicted by Fig. 6—whereas 21 contacts the bottom surface of 11 through a heat radiating material-33 on an opposite surface than 14b).  

Regarding Claim 2; Kawai discloses the electronic control device according to claim 1, wherein the plurality of projecting portions include: a first projecting portion formed on the reference surface; and a second projecting portion formed on the first projecting portion (as depicted by Fig.’s 1 or 4—whereas at least one side of the projection having the highest height constitutes a first portion formed on/atop atleast a second portion of an adjacent projection that projects to a lower height which has a portion in contact with the reference plane), and wherein the second projecting portion is in contact with the surface of the substrate on the opposite side of the surface where the heating element is mounted, via the heat dissipation member (as already set forth by the heat radiating surface 21 of the highest projection in thermal contact with the heat dissipating member 33 at the bottom surface of the substrate which is opposite to the top surface of the substrate having 14b).  

Regarding Claim 3; Kawai discloses the electronic control device according to claim 2, wherein the second projecting portion is disposed in a region where the heating element exists on an upper side of the substrate with the substrate interposed (as already set forth).  

Regarding Claim 4; Kawai discloses the electronic control device according to claim 2, wherein the housing includes a plurality of cooling fins on a surface on an opposite side of the reference surface (via 20c-Fig. 6, as set forth by para. 0042).  


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Kawai 2013/0250521).
Regarding Claim 5; Kawai discloses the electronic control device according to claim 4, wherein the plurality of cooling fins include: a first cooling fin formed on an opposite side of the first projecting portion having the reference surface as a reference (as already characterized by the location of fins 20c); and the first cooling fin has a groove with a depth (groove defined between fins--as depicted by Fig. 6); except, explicitly a second cooling fin formed adjacent to the first cooling fin, and wherein the groove of the first .


Allowable Subject Matter
7.	Claims 6-8, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 6; electronic control device according to claim 2, wherein the second projecting portion includes a plurality of depressed portions that form spaces with the substrate on a surface opposing the substrate.  
Regarding Claim 8; Kawai discloses the electronic control device according to claim 2, Page 4 of 7Application No. To be determined wherein an area of the surface opposing the substrate of the second projecting portion is smaller than a mounting area of the heating element mounted to the substrate.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835